--------------------------------------------------------------------------------

PROMISSORY NOTE AMENDMENT

     This Promissory Note Amendment (this “Amendment”) is made and entered into
as of the 18 day of MAY, 2011 (the “Amendment Date”), by and between Trels
Investments, Ltd. with principal offices located at 17 Gr. Xenopoulou Street, PO
Box 54425, 3724 Limassol, Cypress (“Noteholder”) and PediatRx, Inc., with
principal offices located at 405 Trimmer Road, Suite 200, Califon, NJ, 07830 USA
(“Company”).

RECITALS

     WHEREAS, the Noteholder is the holder of a Promissory Note (the “Note”)
dated June 15, 2009 in the principal amount of $50,000 (attached as Exhibit A)
between the Noteholder and the Company which Note has a maturity date of June
15, 2011 (the “Maturity Date”).

     WHEREAS, the Noteholder desires to extend the Maturity Date of the Note for
one year to June 15, 2012.

     WHEREAS, the Company desires to extend the Maturity Date of the Note for
one year to June 15, 2012.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and promises contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.1 Effective on the Amendment Date, the maturity date of the Note shall become
June 15, 2012.

1.2 Except as expressly amended by this Amendment, the parties hereto
acknowledge that the Note is in good standing as at the date of this Amendment.


IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto all
as of the date first above written.

PediatRx, Inc.   Trels Investments, Ltd.           By:     By:             Name:
    Name:             Title:     Title:  


--------------------------------------------------------------------------------

EXHIBIT A

THIS SECURITY WAS ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT A
U.S. PERSON AS DEFINED IN REGULATION S PROMULGATED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). ACCORDINGLY, THIS
PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE
SECURITIES LAWS AND, UNLESS SO REGISTERED, IT MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THIS PROMISSORY NOTE MAY NOT BE CONDUCTED UNLESS
IN ACCORDANCE WITH THE 1933 ACT.

PROMISSORY NOTE

$50,000.00 JUNE 15, 2009

FOR VALUE RECEIVED, the undersigned promises to pay to the order of TRELS
INVESTMENTS LTD. at its principal office located at 17 GR. XENOPOULOU STREET, PO
BOX 54425, 3724 LIMASSOL CYPRUS, or at such other place as the holder of this
Note may from time to time designate, the principal sum of FIFTY THOUSAND
DOLLARS ($50,000.00) in lawful money of the United States of America, together
with interest thereon as herein provided; on JUNE 15, 2011.

The principal amount or such portion thereof as shall remain outstanding from
time to time shall accrue simple interest, calculated monthly in arrears, at a
rate of FIVE PERCENT (5%) PER ANNUM commencing on the date of this promissory
note and payable at maturity.

If principal is not paid when due, the undersigned promises to pay all costs of
collection, including without limitation, legal fees, and all expenses in
connection with the protection or realization of the collateral securing this
promissory note, if any, or the enforcement of any guaranty hereof incurred by
the holder(s) hereof on account of such collection, whether or not suit is filed
hereon or thereon; such costs and expenses shall include, without limitation,
all costs, expenses and legal fees incurred by the holder(s) hereof in
connection with any insolvency, bankruptcy, arrangement or other similar
proceedings involving the undersigned, or involving any endorser or guarantor
hereof, which in any way affects the exercise by the holder(s) hereof of the
rights and remedies of such holder(s) under this promissory note.

The undersigned, when not in default hereunder, will have the privilege of
prepaying in whole or in part the principal sum without notice or bonus.

Presentment, protest, notice of protest and notice of dishonour are hereby
waived.

STRIKER ENERGY CORP.

By:    


--------------------------------------------------------------------------------